Citation Nr: 1532485	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-33 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.  

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected low back disability.

3  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for left lower extremity radiculopathy as secondary to service-connected low back disability and assigned it a 10 percent rating effective from February 9, 2009.  

The issues of service connection for erectile dysfunction and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has moderate, but not more than moderate, incomplete paralysis of his left sciatic nerve.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not higher, for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March 2009, and service connection was granted in December 2009, obviating the need for any downstream notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA examination in December 2009; and afforded the Veteran the opportunity to give testimony before the Board.  The representative has suggested, including in July 2015, that the December 2009 VA examination is inadequate, as the examiner failed to evaluate the Veteran for moderate impairment.  However, the Board finds that that moderate incomplete paralysis of the left sciatic nerve is present and that the examination is adequate as it provides all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed, and so a uniform rating is warranted.

Of concern is the degree of impairment shown during the rating period.  

The Veteran's lower extremity neuropathy disabilities are rated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this regulatory provision, a rating of 10 percent is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of either sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of either sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of either sciatic nerve, with marked atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of either sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A rating note in 38 C.F.R. § 4.123 indicates that the maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  

The Veteran and his wife and daughter have testified as to left lower extremity symptomatology, and in April 2009, the Veteran advised a private health care provider that he has persistent left leg pain 2 or 3 times a week, with it being very severe when it comes on.  In December 2010 and 2012, the Veteran reported that his left foot weakness causes chronic falls, and that therefore, a higher rating is warranted for the disability at issue. 

On private evaluation in April 2009, it was indicated that the Veteran uses a cane to walk and has some trouble walking on his heels and toes.  
 
On VA examination in December 2009, the Veteran complained of severe leg cramps due to low back disability.  He reported that he used a cane and that he was unable to walk more than a few yards.  On examination, he walked with a limp favoring his left leg.  He walked very slowly with a grimace on his face.  Left hip, knee, and ankle flexion and extension and left great toe extension were each 3/5.  Muscle tone was normal, and there was no atrophy.  Light touch was 0/2, position sense was 2/2, and pain (per pinprick) was 1/2 on the left.  

Based on the evidence, the Board finds that the Veteran has moderate incomplete paralysis of his sciatic nerve in his left lower extremity, so as to warrant a 20 percent rating for it.  The findings on VA examination in December 2009 are indicative of moderate incomplete paralysis of the sciatic nerve on the left, as left hip, knee, and ankle flexion and extension and left great toe extension were each 3/5 instead of the normal 5/5.  However, the Board finds that the Veteran does not have moderately severe incomplete paralysis of his sciatic nerve on the left to warrant a 40 percent rating.  The provisions of 38 C.F.R. § 4.123 indicate that the maximum rating which can be assigned for incomplete sciatic nerve paralysis in the absence of organic changes (which are absent here, as reflected by the absence of atrophy and the presence of normal muscle tone) is 40 percent for moderately severe incomplete paralysis.  The Board concludes that this is not present or nearly approximated in this case.  Here, while the Veteran had 0/2 light touch, he had 3/5 function remaining in left hip, knee, and ankle flexion and extension and in left great toe extension, and importantly, position sense was 2/2 and pinprick was 1/2 on VA examination in December 2009.  The Board finds that the objective findings by the trained health care provider on VA examination are the most probative evidence of record as to the degree of left lower extremity incomplete paralysis which is present.   

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected left lower extremity radiculopathy.  The symptoms and impairment caused by it, impairment of function due to weakness, decreased sensation, and pain, are specifically contemplated by the schedular rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 20 percent disability rating, but not higher, is granted for left lower extremity radiculopathy, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

The Veteran seeks secondary service connection for erectile dysfunction as secondary to his service-connected low back disability.  There was a medical opinion on the matter of whether the Veteran's erectile dysfunction was caused by his service-connected low back disability in December 2009.  However, the examiner did not render a medical opinion on the matter of whether the Veteran's service-connected low back disability has aggravated (chronically increased the severity of) his erectile dysfunction, and this is necessary.  Allen v. Brown, 7 Vet.App. 439 (1995) (provides for secondary service connection for disability to the extent that it is chronically made worse/aggravated by a service-connected disability).  Accordingly, remand for such a medical opinion is required.  

Next, the RO has not considered the effect that the 20 percent rating assigned by the Board for the Veteran's left lower extremity radiculopathy has on his claim for TDIU.  Due process requires that it do so before final review by the Board.  

On remand, any additional relevant medical records will be obtained, so that VA's decision will be a fully informed one.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records which are relevant to the Veteran's claims for service connection for erectile dysfunction and a TDIU.  

2.  After the above development is completed, obtain a VA medical opinion, with rationale, on the matter of whether the Veteran's erectile dysfunction has been aggravated (chronically made worse) by his service-connected low back disability.   It is imperative that the claims file be made available to the examiner for review in connection with the medical opinion.  

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


